No. 12043
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1971


CAROLYN MARIE HUNNEWELL,
                       Plaintiff and Respondent,
      -vs   -
ARCHIE RAY HUNNEWELL,
                       Defendant and Appellant.


Appeal from: District Court of the Tenth Judicial District,
             Honorable LeRoy L McKinnon, Judge presiding.
                              .
Counsel of Record :
     For Appellant :
            Dockery and Parrish, Lewistown, Montana.
            Loble, Picotte and Loble, Helena, Montana.
            Lester He Loble, I1 argued, Helena, Montana.
     For Respondent :
                              ,argued
            Robert L. Johnson, Lewistown, Montana.
            William E Berger argued, Lewistown, Montana.
                     .


                                      Submitted: October 27, 1971
                                                    -
                                        ~ecided OEC 9 1979 ".(;[
                                              :
          DEC - 9 1971Lx.p-i                    AUG 3 1 1972
Filed :
          AUG 3 11972
Mr.  C h i e f J u s t i c e James T. H a r r i s o n d e l i v e r e d t h e O p i n i o n
of t h e Court.

             T h i s i s a n a p p e a l by A r c h i e Ray Hunnewell, t h e d e f e n d -

a n t , from a judgment e n t e r e d i n t h e d i s t r i c t c o u r t o f F e r g u s

County f o l l o w i n g t r i a l t o t h e c o u r t , s i t t i n g w i t h o u t a j u r y .

             From t h e r e c o r d it a p p e a r s t h a t p l a i n t i f f a n d d e f e n d a n t

were m a r r i e d i n 1953.          The d e f e n d a n t husband i s 4 8 y e a r s o f a g e

and t h e p l a i n t i f f w i f e 36 y e a r s o f a g e .        T h r e e c h i l d r e n were

b o r n t o t h e c o u p l e , a g i r l now 1 5 , and t w o s o n s now 1 3 a n d 8

years of age.

             The c o u p l e moved o n t o t h e r a n c h owned by d e f e n d a n t ' s

f a t h e r n e a r D a n v e r s , Montana and l i v e d t h e r e t h e whole o f t h e i r

m a r r i e d l i f e up u n t i l t h e t i m e o f t h e i r s e p a r a t i o n p r i o r t o t h e

divorce.

             The d e f e n d a n t h a s been a r a n c h e r a l l h i s l i f e .          He is

3 5 t o 4 0 p e r c e n t p e r m a n e n t l y d i s a b l e d o f t h e body as a whole a s

t h e r e s u l t o f an a c c i d e n t a l i n j u r y t o h i s s p i n e s u s t a i n e d i n

1965.      Since the injury t o h i s spine t h e defendant's a b i l i t y t o

work h i s r a n c h h a s b e e n i m p a i r e d and i t i s a p p a r e n t from t h e

r e c o r d h e w i l l a l w a y s r e q u i r e a s s i s t a n c e t o d o so.

             The record f u r t h e r r e v e a l s t h a t f o r some y e a r s t h e r e

has been a degree o f c o n t r o v e r s y i n t h e household concerning t h e

common f a c e t s o f d o m e s t i c l i f e , t h e d i s c i p l i n i n g a n d n e e d s o f

t h e c h i l d r e n , t h e c o n d i t i o n o f t h e h o u s e h o l d b u d g e t and t h e

d e g r e e of s o c i a l i z i n g and o u t s i d e i n t e r e s t s o f t h e p a r t i e s .

             The r e c o r d a l s o r e v e a l s t h a t t h e d e f e n d a n t h a s b e e n

refused t h e e x e r c i s e of h i s m a r i t a l prerogative f o r over a year

and a h a l f , t h e p l a i n t i f f r e f u s i n g t o s h a r e t h e same bedroom
with defendant during t h a t period.

             F u r t h e r , it appears t h a t p l a i n t i f f subjected defendant

t o r i d i c u l e i n t h e p r e s e n c e o f t h e c h i l d r e n ; took e x t e n d e d

summer v a c a t i o n s t o v i s i t h e r mother i n S e a t t l e and t h u s a b s e n t -

i n g h e r s e l f from t h e d e f e n d a n t and t h e r a n c h o p e r a t i o n d u r i n g

t h e most a c t i v e s e a s o n of t h e y e a r .          The c i r c u m s t a n c e s o f t h e s e

complaints about each o t h e r r e s u l t e d i n p l a i n t i f f f i l i n g f o r a

d i v o r c e and d e f e n d a n t t o c o u n t e r c l a i m f o r t h e same r e l i e f .

             Upon t h e t r i a l p l a i n t i f f t e s t i f i e d t o i n c i d e n t s which

happened y e a r s b e f o r e w h i l e d e f e n d a n t ' s t e s t i m o n y was o f r e c e n t

incidents.          The c o u r t g r a n t e d p l a i n t i f f a d i v o r c e , o r d e r e d t h e

p r o p e r t y d i v i d e d , p r o v i d e d f o r c u s t o d y of t h e c h i l d r e n and a l l o w -

ance f o r t h e i r s u p p o r t .      Defendant c o n t e s t s a l l o f t h e s e r u l i n g s

on t h i s a p p e a l .

             W e have examined t h e r e c o r d h e r e w i t h g r e a t c a r e i n o u r

endeavor t o f i n d t h e e v i d e n c e which s u p p o r t s t h e c o u r t ' s f i n d -

i n g t h a t d e f e n d a n t was g u i l t y of extreme c r u e l t y .           W e cannot f i n d

it and must t h e r e f o r e h o l d t h a t t h e c o u r t abused i t s d i s c r e t i o n

i n t h i s r e g a r d s i n c e t h e r e i s a c l e a r preponderance of t h e e v i -

dence a g a i n s t such f i n d i n g .         Conway v , F a b i a n , 108 Mont. 287,

89 P.2d 1022.

             The e v i d e n c e i n t h i s c a u s e d o e s s u p p o r t d e f e n d a n t ' s

c o u n t e r c l a i m f o r a d i v o r c e and t h e c o u r t was i n e r r o r i n n o t s o

f i n d i n g and g r a n t i n g a d i v o r c e t o d e f e n d a n t .

             The d e f e n d a n t n e x t r a i s e s t h e i s s u e of the v a l i d i t y of

t h e p r o p e r t y s e t t l e m e n t o r d e r e d by t h e c o u r t .   The d i s t r i c t c o u r t

i n i t s f i n d i n g s of f a c t found t h a t a t t h e t i m e of t h e i r m a r r i a g e
t h e p a r t i e s had b r o u g h t t o t h e m a r r i a g e a b o u t e q u a l amounts o f

p r o p e r t y and t h a t t h e p r o p e r t y s i n c e a c q u i r e d had been a c q u i r e d

through t h e j o i n t e f f o r t s of t h e p a r t i e s .

             While t h e r e c o r d s u p p o r t s t h e f i n d i n g of e q u a l i n i t i a l

c o n t r i b u t i o n it f a i l s t o s u p p o r t t h e f i n d i n g t h a t t h e a f t e r

a c q u i r e d p r o p e r t y r e s u l t e d from e i t h e r t h a t o r t h e p a r t i e s j o i n t

efforts.

             H e r e t h e b u l k o f t h e r a n c h p r o p e r t y w a s t h e l a n d which

was i n p a r t p a i d f o r by c r o p s h a r e b u t f o r t h e most p a r t i n t h e

f o l l o w i n g manner:      When t h e p l a i n t i f f and d e f e n d a n t were m a r r i e d

t h e y moved o n t o t h e Hunnewell r a n c h under an i n f o r m a l c r o p s h a r -

i n g agreement w i t h d e f e n d a n t ' s f a t h e r .       Subsequently a t h r e e

y e a r l e a s e was s i g n e d .    Upon t h e e x p i r a t i o n o f t h e l e a s e d e f e n 6 -

ant's      f a t h e r and s t e p m o t h e r e n t e r e d i n t o a c o n t r a c t f o r deed

w i t h t h e p a r t i e s f o r t h e s a l e of t h e r a n c h .

             While t h e c o n t r a c t f o r deed was s i g n e d by b o t h t h e p l a i n -

t i f f and d e f e n d a n t , t h e deed i t s e l f , which was e x e c u t e d contem-

p o r a n e o u s l y , named t h e d e f e n d a n t as t h e s o l e g r a n t e e .

             The p u r c h a s e p r i c e o f t h e r a n c h was $50,000 f o r 1,760

acres, o r a p p r o x i m a t e l y $ 2 9 p e r a c r e .      The c o n t r a c t f u r t h e r pro-

v i d e d t h a t payment would be made on a c r o p s h a r e b a s i s .

            Mr.    Hunnewell d i e d two y e a r s l a t e r and i n c l u d e d among

t h e a s s e t s o f t h e e s t a t e w a s t h e b a l a n c e o u t s t a n d i n g on t h e con-

t r a c t o f a p p r o x i m a t e l y $43,000.

             During t h e p r o b a t e o f t h e e s t a t e , t h e d e f e n d a n t a g r e e d

t o r e l i n q u i s h h i s s h a r e i n a l l o t h e r a s s e t s of h i s f a t h e r ' s

e s t a t e , which amounted t o $35,404.89,                   and a g r e e d t o pay $4,000 t o
e a c h o f h i s two sisters i n exchange f o r t h e i r i n t e r e s t i n t h e

contract.         I t was i n t h i s manner t h a t t h e r a n c h was a c q u i r e d by

defendant.

             I t i s a w e l l e s t a b l i s h e d p r i n c i p l e o f law i n t h i s s t a t e

t h a t i n determining a property settlement pursuant t o t h e grant-

i n g o f a d i v o r c e , t h e c o u r t w i l l c o n s i d e r t h e c o n t r i b u t i o n s made

by t h e p a r t i e s i n a c q u i r i n g t h e p r o p e r t y i n q u e s t i o n .   L i b r a v.

Libra,            Mont   .        ,   4 8 4 P.2d    7 4 8 , 28 St.Rep.        4 6 0 ; and c a s e s

cited therein.

             It was, then, e r r o r f o r the court t o find t h a t the plain-

t i f f had and was e n t i t l e d t o a o n e - h a l f         undivided i n t e r e s t i n

t h e ranch.        P l a i n t i f f ' s i n t e r e s t b a s e d upon j o i n t e f f o r t o r con-

t r i b u t i o n was s o f r a c t i o n a l t h a t t h e award o f t h e e q u i t y i n t h e

town h o u s e i n Lewistown as o r d e r e d by t h e c o u r t was amply s u f f i -

c i e n t t o compensate h e r f o r h e r i n t e r e s t i n t h e farm.

             Defendants c o n t e n t i o n t h a t t h e c o u r t e r r e d i n o r d e r i n g

c h i l d s u p p o r t payments u n t i l t h e c h i l d r e n are t h r o u g h c o l l e g e

on t h e b a s i s t h a t i t i s openended and imposes an o b l i g a t i o n

g r e a t e r t h a n defendant's d u t y a t l a w h a s m e r i t .           While t h e c o u r t

e x p r e s s l y p r o v i d e d t h a t s u c h payments were c o n t i n g e n t upon t h e i r

e m a n c i p a t i o n o r f u r t h e r o r d e r of t h e c o u r t t h e c h i l d r e n are s t i l l

q u i t e young and t h e i r e d u c a t i o n a l f u t u r e s most u n c e r t a i n ; and

no n e c e s s i t y e x i s t s now t o make s u p p o r t payments f o r a l o n g e r

p e r i o d t h a n t h e law p r o v i d e s .    The c o u r t s h o u l d a w a i t a l a t e r

a p p r o p r i a t e t i m e because d e f e n d a n t ' s o b l i g a t i o n t o support h i s

c h i l d r e n t h r o u g h c o l l e g e w i l l depend i n a l a r g e d e g r e e upon

f a c t o r s n o t y e t known; t h e d e s i r e and a b i l i t y o f t h e c h i l d r e n
t h e m s e l v e s a s w e l l a s t h e a b i l i t y o f t h e d e f e n d a n t t o make s u c h

provisions a t t h a t t i m e .           The e q u i t y o f t h i s p r o v i s i o n i s t h e n ,

a t t h i s t i m e , premature.

             The f i n a l a s s i g n m e n t o f e r r o r i s t o t h e d e n i a l of de-

fendant's request f o r t h e custody of t h e children during t h e

summer m o n t h s , t h e c o u r t g r a n t i n g him i n s t e a d r e a s o n a b l e v i s i -

tation rights.

             The r e c o r d c l e a r l y i n d i c a t e s t h a t a l l t h e c h i l d r e n s t i l l

h a v e a c t i v e i n t e r e s t s i n r i d i n g h o r s e s , c a r i n g f o r a n i m a l s , and

o t h e r ranch l i f e a c t i v i t i e s .    The p l a i n t i f f ' s d e n i a l t h a t t h e

d e f e n d a n t w a s a f i t and p r o p e r person t o have custody o f t h e

c h i l d r e n a s s t a t e d i n h e r answer t o p e r t i n e n t i n t e r r o g a t o r i e s

was t h a t s h e d i d n o t f a v o r j o i n t c u s t o d y .      The c h i l d r e n t h e n -

s e l v e s h a d mixed e m o t i o n s r e g a r d i n g t h e same, which i s c o n s i s t e n t

w i t h t h e trauma o f t h e i r s i t u a t i o n .

             W e understand e v e n t s have t r a n s p i r e d i n t h i s r e s p e c t

s i n c e t h e o r i g i n a l t r i a l l a n d t h e defendant f a t h e r n o t having

been found u n f i t , t h e c o u r t should f u r t h e r c o n s i d e r t h e c h i l d r e n ' s

custody.

             The c a u s e s h o u l d be remanded t o t h e d i s t r i c t c o u r t f o r

m o d i f i c a t i o n o f i t s f i n d i n g s and judgment i n c o n f o r m i t y w i t h

t h i s opinion.

             It is
W e concur:




  Associate H t i c e s




s i t t i n g i n place o f M r . J u s t i c e
John C. H a r r i s o n .
             Supplemental Opinion on Rehearing
       This cause was first submitted on October 27, 1971, on
appeal from the district court of Fergus County.    The district
court had granted a decree of divorce in favor of plaintiff
Carolyn Hunnewell, and further ordered that the property ac-
quired during the marriage be divided evenly between plaintiff
and defendant.     Defendant Archie Hunnewell appealed and on Dec-
ember 9, 1971, this Court reversed the district court ordering
the decree of divorce be entered for defendant.    In that same
opinion we ordered that the property should not be divided even-
ly between the parties as the evidence in the record did not
support the conclusion that each party had contributed equally
to the marriage.    A petition for rehearing was filed on December
23, 1971, and rehearing was held on June 14, 1972.
       From the showing made at the rehearing it became apparent
that some changes needed to be made in our original opinion.
That portion of the original opinion relating to the decree of
divorce and the remanding of the custody of the children to the
district court will stand.    The statement of facts in the original
opinion with the foregoing statement will be sufficient for the
purposes of this supplemental opinion.
       The necessary change to be made in the original opinion
relates to determination of how the property of the marriage is
to be apportioned.    Originally we held that an award of the equity
in the "town house" would be sufficient to compensate Mrs. Hunne-
well for her contribution to the marriage.    On rehearing it was
shown that this equity amounted to approximately $2,000, which
is about the amount of money Mrs. Hunnewell contributed to the
marriage in the beginning.
        While the record does support the conclusion that the
bulk of the marital property was obtained by Archie's inheri-
tance from his father and the arrangement made between his
sisters, the record also shows that Carolyn Hunnewell did make
a contribution to the marriage for which she should be compen-
sated in a greater amount than her original contribution,
        It may be true that she did absent herself from the ranch
during the peak period of activity, but it is also true that she
was present during the remaining time when she carried out the
duties and responsibilities expected of a "ranch wife".    Archie
Hunnewell testified that Carolyn had helped with the calving on
the ranch.    Carolyn's testimony showed that during her presence
at the ranch she did all the cooking, including the canning of
garden vegetables and cleaning for the family.     She also testi-
fied she took part in the children's activities.
        To compensate for her contribution we order that Carolyn
Hunnewell is to receive the town house in Lewistown outright.
The present encumbrance to be assumed by Archie Hunnewell who may
either satisfy the mortgage and deliver the property to Carolyn
or he may continue to pay the mortgage payments until such mort-
gage is satisfied.   Carolyn Hunnewell is to have immediate posses-
sion.   This, plus the other property divisions ordered, will fully
satisfyany further claims Carolyn Hunnewell may have on the ranch
property.    She will have no claim to any of the property Archie
Hunnewell inherited from his father or any of the machinery or
equipment necessary to carry on the ranching operation.
        The marital property also includes property, both real and
personal, held in joint tenancy.   These joint tenancies shall be
terminated and the various items of property divided equally be-
tween the parties with the exception that Archie is to retain
all interest in the REA stock originally acquired by his father.
Carolyn Hunnewell shall be required to execute a crop share
lease to Archie on her interest in the real property, formerly
held in joint tenancy, annually so long as Archie complies with
the conditions of said lease, any renewal and extension thereof.
This lease shall be made on the usual terms of such leases in
the area, and if there be dispute between the parties as to such
"usual terms" the district judge shall make such determination.
       Should Carolyn Hunnewell choose to sell her interests
Archie Hunnewell shall have the option to meet any and all bids
and terms of such contemplated sale, and in any such sale the
down payment shall not be more than 25% of the sale price, the
balance to be paid in five equal installments, one installment
due each year for a period of 5 years.   The purpose of this pro-
vision is to permit Archie to continue to ranch and farm the
premises without being met with a sudden emergency to raise money,
the Court being aware that all the property is presently mort-
gaged and such an emergency demand might cause a hardship.
      As to the grazing land which would not be included in a
crop share lease, the same general conditions as heretofore out-
lined shall be contained in such lease and the compensation for
the annual use for grazing purposes shall be the "usual terms"
of grazing leases in the area, and if there be dispute between
the parties the district judge shall set such compensation.
       The record reveals a dispute exists over the distribution
of the remaining personal property held by the parties.   So that
an equitable solution may be made we are referring this matter
back to the district court to determine the amount of such personal
property in the marriage and which of the parties has possession,
and then make an equitable division.
       In making this division that portion of the personal
property which consists of antiques and heirlooms should be
distributed to the party whose family originally owned the
article.   The property interests of the children should also
be considered in making such distribution.
       As to the cattle, Carolyn should be given 10 head of
sound cows, free and clear of any encumbrance. They shall be
picked by the parties, Carolyn having the first pick, then
Archie, and so on until 10 head have been selected, and they
shall be rebranded by Carolyn, unless she desires to sell in
which event Archie shall have the right to meet the bid of any
commercial cattle buyer agreed upon by the parties and thereby
retain ownership thereof.
       Should the district judge desire that these settlement
provisions be handled otherwise than here set forth but in the
same vein, he is privileged to appoint a Master who shall see
that they are carried out.
       We find no merit in the contention that the petition for
rehearing was not filed within time, extensions of time are
often granted by the Court to counsel in person, or by phone,
without the necessity of a formal order.
       The cause is remanded to the district court for further
proceedings in conformity with what has been said here and in
the original opinion heretofore issued.